DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 and 04/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13-14 and 17 are rejected under 35 U.S.C. 102 as being anticipated by Yamamoto (U.S. Publication 20100090781).
Regarding claim 1, Yamamoto discloses a system (see fig. 1A (100)), comprising: 
a filter component (see fig. 1C (see LC filter part of fig 1A [0095])) that comprises: 
a capacitor component (see fig. 1A (2-3)) situated on a first substrate component (see fig. 1A (part 6 on (1))); and 
an inductor component (see fig. 1A (6)) situated on a second substrate component (see fig. 1A (6 on 5)), wherein the capacitor component is associated with the inductor component via a bump bond (see fig. 1A (2-3 and 6 with 7-8)) that extends from the first substrate component to the second substrate component (see fig. 1A (7 and 8 extending from 1-5) see also [0102]).

    PNG
    media_image1.png
    185
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    451
    media_image2.png
    Greyscale

Regarding claim 3, Yamamoto further discloses wherein the inductor component is a spiral inductor component or a meandered line inductor component (see fig. 1C (6)).
Regarding claim 4, Yamamoto further discloses wherein the capacitor component is a planar capacitor component or a parallel plate capacitor component, wherein a first terminal of the capacitor component is connected to the inductor component, and wherein a second terminal of the capacitor component is connected to a ground component (see fig. 1C (6) AND [0093]).
Regarding claim 5, Yamamoto further discloses wherein the inductor component is a first inductor component (see fig. 3A-3C (6)), wherein the capacitor component is a first capacitor component (see fig. 3A-3C (2-3)), wherein the bump bond is a first bump bond (see [0118]), and wherein the filter component is arranged in a form of a ladder network comprising: a set of inductor components comprising at least the first inductor component and a second conductor component that are situated on the second substrate component; and a set of capacitor components comprising the first capacitor component situated on the first substrate component, a second capacitor component situated on the second substrate component, and a third capacitor component situated on the first substrate component, wherein the second conductor component is associated with the second capacitor component, and wherein the second conductor component is associated with the third capacitor component via a second bump bond that extends from the first substrate component to the second substrate component (as can be seen from fig. 3A-C multiple capacitors, inductors and interlayer connection conductors are used to form ladder network or these components see [0120] although the composite electronic component having an LC filter using one inductor element and two capacitor elements is described, the present invention is not limited to this. For example, by arranging a plurality of LC filters, a multiple-configured composite electronic component may be formed).

    PNG
    media_image3.png
    782
    692
    media_image3.png
    Greyscale

Regarding claim 13, Yamamoto further discloses wherein the inductor component is a first inductor component, wherein the filter component comprises a set of inductor components, comprising the first inductor component and a second inductor component (see fig. 6A-C (19-20)), wherein metallization utilized to facilitate forming the second inductor component is distributed on the first substrate component and the second substrate component to reduce a size or a parasitic effect of the filter component (see fig. 6A-C (23-24)), and wherein first windings of a first portion of the second inductor component are in a same direction as second windings of a second portion of the second inductor component to reinforce a magnetic field generated by a current applied to the filter component and to not reduce an amount of inductance of the second inductor component (see fig. 6A-C (19-20) also see [0125, 0145] by forming inductor elements 10 and 20 on each face of second sheet substrate 17 and connecting them by penetrating conductor 18 in series, the number of winding a spiral is made into double. Accordingly, winding directions of inductor elements 19 and 20 are the same. Thereby, twice inductance value for the inductance value of inductor element 6 of composite electronic component 100 according to the first exemplary embodiment can be obtained).
Regarding claim 14, the method recited is intrinsic to the apparatus recited in claim 1, as disclosed by Yamamoto (U.S. Publication 20100090781) as the recited method steps will be performed during the normal operation of the apparatus, as discussed above with regard to claim 1.
Regarding claim 17, Yamamoto further discloses wherein the inductor is a spiral inductor or a meandered line inductor (see fig. 1C (6)), wherein the capacitor is a planar capacitor or a parallel plate capacitor, wherein a first terminal of the capacitor is connected to the inductor, and wherein a second terminal of the capacitor is connected to a ground (see fig. 1C (6) AND [0093]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-9, 12, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Publication 20100090781) in view of Elsherbini (U.S. Publication 20190044668).
Yamamoto discloses the claimed invention above except:
Regarding claims 2, 15, Yamamoto does not explicitly teach wherein the filter component is a low pass filter component that has a defined cutoff frequency that indicates a range of frequencies below the cutoff frequency that are able to pass through the low pass filter component.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches wherein the filter component is a low pass filter component that has a defined cutoff frequency that indicates a range of frequencies below the cutoff frequency that are able to pass through the low pass filter component (see [0066] the diplexer 326 may include a low-pass filter (LPF) configured to filter the combined signal 317 to suppress or eliminate frequency components above a certain frequency threshold (which may be referred to as an “LPF threshold”), e.g. above about 2 GHz, or above about 1 GHz. As a result of applying such a filter to the combined signal 317, frequency components above the LPF threshold are attenuated (i.e. at least reduced or possibly altogether eliminated), leaving substantially only frequency components below the threshold, which could be one way to generate the first signal 323. The second signal 325 may then be generated by subtracting the first signal 323 from the combined signal 317, i.e. the diplexer 326 may generate the second signal 325 as the combined signal 317 without the components having the frequency below said LPF threshold. In other words, in some embodiments, the combined signal 317 filtered of all of the components having frequencies below the LPF threshold may be designated as the second signal 325 (i.e. the signal applied to the microwave drive line)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].                
Yamamoto discloses the claimed invention above except:
Regarding claims 7, 16 and 20, Yamamoto does not explicitly teach further comprising: a qubit component; a coupler component associated with the qubit component, wherein the coupler component comprises a superconducting quantum interference device loop; an input line that provides an input signal to the filter component, wherein the filter component filters the input signal and produces a filtered signal based on the filtering of the input signal; and a flux line component associated with an output of the filter component, wherein the flux line component receives the filtered signal and is coupled to the qubit component via the superconducting quantum interference device loop of the coupler component through a mutual inductance based on the filtered signal transmitted through the flux line component.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches a qubit component (see fig. 2 (202) [0053] a superconducting qubit device 202); 
a coupler component (see fig. 2 (206) [0053]) associated with the qubit component (see [0053]), wherein the coupler component comprises a superconducting quantum interference device loop (see [0053] a SQUID 206); 
an input line that provides an input signal to the filter component (see fig. 3 via (317) to 326, [0064]), wherein the filter component (see fig. 3 (326))filters  the input signal (see fig. 3 (317)) and produces a filtered signal (see fig. 3 (323)) based on the filtering of the input signal (see fig. 3 (317) see [0064]); and 
a flux line component (see fig. 2 (218) [0058]) associated with an output of the filter component (see fig. 3 (326)), wherein the flux line component (see fig. 2 (218)) receives the filtered signal (see fig. 3 (323)) and is coupled to the qubit component (see fig. 2, 3 (204, 324)) via the superconducting quantum interference device loop of the coupler component through a mutual inductance based on the filtered signal transmitted through the flux line component (see [0040] running a current through a flux bias line, provided e.g. from a wire bonding pads, solder bump, mechanical connector, or any other connection element, allows tuning (i.e. changing) the frequency of a corresponding qubit 102 to which a given flux bias line is connected. As a result of running the current in a given flux bias line, magnetic field is created around the line. If such a magnetic field is in sufficient proximity to a given qubit 102, e.g. by a portion of the flux bias line being provided next (sufficiently close) to the qubit 102, the magnetic field couples to the qubit, thereby changing the spacing between the energy levels of the qubit. This, in turn, changes the frequency of the qubit since the frequency is directly related to the spacing between the energy levels via the equation E=hv (Planck's equation), where E is the energy (in this case the energy difference between energy levels of a qubit), h is the Planck's constant and v is the frequency (in this case the frequency of the qubit)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].                

    PNG
    media_image4.png
    552
    673
    media_image4.png
    Greyscale
        

    PNG
    media_image5.png
    618
    747
    media_image5.png
    Greyscale
                                 
Yamamoto discloses the claimed invention above except:
Regarding claim 8, Yamamoto does not explicitly teach wherein the qubit component is a flux-tunable qubit component.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches wherein the qubit component is a flux-tunable qubit component (see [0032] when a qubit employs only one Josephson Junction, a frequency of the qubit cannot be changed substantially beyond what is defined by the design unless one of the qubit capacitive elements is tunable,.., applying magnetic field to the SQUID region of a superconducting qubit is generally referred to as a “flux control” of a qubit).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].                
Yamamoto discloses the claimed invention above except:
Regarding claim 9, Yamamoto does not explicitly teach wherein the filter component filters the input signal to reduce an amount of electrical noise in the electrical signal, and wherein the filtered signal, which is provided to the flux line component and associated with the qubit component, has a lower amount of electrical noise than the input signal.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches wherein the filter component filters the input signal to reduce an amount of electrical noise in the electrical signal, and wherein the filtered signal, which is provided to the flux line component and associated with the qubit component, has a lower amount of electrical noise than the input signal (see [0066] the diplexer 326 may include a low-pass filter (LPF) configured to filter the combined signal 317 to suppress or eliminate frequency components above a certain frequency threshold (which may be referred to as an “LPF threshold”), e.g. above about 2 GHz, or above about 1 GHz. As a result of applying such a filter to the combined signal 317, frequency components above the LPF threshold are attenuated (i.e. at least reduced or possibly altogether eliminated), leaving substantially only frequency components below the threshold, which could be one way to generate the first signal 323. The second signal 325 may then be generated by subtracting the first signal 323 from the combined signal 317, i.e. the diplexer 326 may generate the second signal 325 as the combined signal 317 without the components having the frequency below said LPF threshold. In other words, in some embodiments, the combined signal 317 filtered of all of the components having frequencies below the LPF threshold may be designated as the second signal 325 (i.e. the signal applied to the microwave drive line)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].                
Yamamoto discloses the claimed invention above except:
Regarding claim 12, Yamamoto does not explicitly teach wherein the metallization is superconducting.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches wherein the metallization is superconducting (see [0052] the grey portions illustrate elements patterned from an electrically superconductive material (which may include any one or more materials such as e.g. superconductive materials listed above), while the white portions illustrate portions of an insulating material, e.g. portions of the substrate exposed by removal of the superconductive material)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].      
Yamamoto discloses the claimed invention above:
Regarding claims 15, 17 and 19, Yamamoto further teaches wherein the inductor component is a spiral inductor component or a meandered line inductor component (see fig. 1C (6)), wherein the capacitor component is a planar capacitor component or a parallel plate capacitor component, and wherein a terminal of the capacitor component is connected to a ground component (see fig. 1C (6)) (see fig. 1C (6) AND [0093]).
Yamamoto does not explicitly teach wherein the filter component is a low pass filter component that has a defined cutoff frequency that indicates a range of frequencies below the cutoff frequency that are able to pass through the low pass filter component.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches wherein the filter component is a low pass filter component that has a defined cutoff frequency that indicates a range of frequencies below the cutoff frequency that are able to pass through the low pass filter component (see [0066] the diplexer 326 may include a low-pass filter (LPF) configured to filter the combined signal 317 to suppress or eliminate frequency components above a certain frequency threshold (which may be referred to as an “LPF threshold”), e.g. above about 2 GHz, or above about 1 GHz. As a result of applying such a filter to the combined signal 317, frequency components above the LPF threshold are attenuated (i.e. at least reduced or possibly altogether eliminated), leaving substantially only frequency components below the threshold, which could be one way to generate the first signal 323. The second signal 325 may then be generated by subtracting the first signal 323 from the combined signal 317, i.e. the diplexer 326 may generate the second signal 325 as the combined signal 317 without the components having the frequency below said LPF threshold. In other words, in some embodiments, the combined signal 317 filtered of all of the components having frequencies below the LPF threshold may be designated as the second signal 325 (i.e. the signal applied to the microwave drive line)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].                          
Regarding claim 18, structure recited is intrinsic to the apparatus recited in claim 1, as disclosed by Yamamoto (U.S. Publication 20100090781) as the recited structure will be used during the normal operation, as discussed above with regard to claim 1.
Yamamoto does not explicitly teach the second substrate component to facilitate associating the inductor component with a flux line component that is formed on the second substrate component.
However Elsherbini in a relevant field of a quantum circuit assembly that includes a substrate with one or more qubit devices teaches the second substrate component to facilitate associating the inductor component with a flux line component that is formed on the second substrate component (see [0069] the diplexer 326 may be implemented as an LC-based diplexer which may include a T-junction, connecting to a high-pass LC filter (e.g. a single stage series capacitance and a parallel inductance to the ground or multiple stages) and a low-pass LC filter (e.g. a single stage series inductance and a parallel capacitance to the ground or multiple stages) the inductor is electrically connected to the flux bias line 218 of the qubit device 324, further the diplexer 326 including the LC low pass filter electrically connected to the flux bias line 218 of the qubit device 324, and the package substrate 1232 having duplexer 326 and the substrate 1232 having the flux bias line and the inductor of the diplexer i326 is electrically connected to the flux bias line 218 through one of the bump bonds 1230 (see fig. 3 and 7)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Elsherbini in Yamamoto to gain improved fabrication precision as fault-tolerant schemes may become more tolerant of higher losses [Elsherbini [0028]].                

    PNG
    media_image6.png
    545
    719
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    484
    646
    media_image7.png
    Greyscale

Allowable Subject Matter
5.	Claim 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 6, wherein the filter component is a low pass filter component that has a cutoff frequency that ranges from approximately 100 megahertz to approximately 10 gigahertz, wherein the low pass filter component is terminated by an inductive load that ranges from approximately 10 picohenries to approximately 500 picohenries, wherein one of the inductor components of the set of inductor components is a last component of the ladder network and is a series inductor to the inductive load to facilitate not having any capacitor component of the set of capacitor components in parallel with the inductive load.
Regarding claim 10, wherein the filter component is situated between the input line and the flux line component to reduce an amount of first Purcell decay associated with the qubit component, and wherein the filter component inhibits second Purcell decay from capacitive coupling that is able to be produced through the input line that is a dissipative line having a defined impedance.
Regarding claim 11, wherein the filter component comprises a set of inductor components and a set of capacitor components, wherein the set of inductor components comprise the inductor component, wherein the set of capacitor components comprise the capacitor component, wherein the set of inductor components and the set of capacitor components are arranged to form a Gaussian filter structure or a Bessel-Thompson filter structure.
					 Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow (U.S. Patent 9059674) discloses Multi-tunable Superconducting Circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858